AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                            Page I of I



                                    UNITED STATES DISTRICT CO                                            FILED
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                         OCT 1 7 2018
                     United States of America                               JUDGMENT IN A G~I~~1t, CASE
                                v.                                                            ©tfliHE:~'jjj~ffl~f~ICT COURT
                                                                            (For Offenses Committed
                                                                                            BY               iCT OF LIFORNIA
                   Ezequiel Ascencio-Quirino                                Case Number: 3: 18-mj-2                      PUTV

                                                                           Martha McNab Hall
                                                                            Defendant's Attorney


REGISTRATION NO. 79859298

THE DEFENDANT:
 ~ pleaded guilty to count(s) I of Complaint
                               ------'-------------------------
 0 was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                    Connt Nnmber(s)
8:1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                          I



 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.


                                                               IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 ~  Assessment: $10 WAIVED          ~ Fine: WAIVED
 ~  Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Tuesday, October 16, 2018
                                                                         Date oflmposition of Sentence



                                                                         Hiff.J.i::::WCK
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                      3:18-mj-22123-WVG
